ORDER
PER CURIAM
Rasheen Johnson appeals from the judgment denying his Rule 24.035 post-conviction relief motion without an evidentiary hearing claiming that his plea and sentencing counsel provided ineffective assistance of counsel. We find no clear error and affirm since the facts alleged in Movant’s post-conviction motion were refuted by the record and Movant cannot show any prejudice resulting from his counsel’s actions.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).